Exhibit 10.2

 

INVESTMENT TECHNOLOGY GROUP, INC.

 

2007 OMNIBUS EQUITY COMPENSATION PLAN

 

Amended and Restated Effective August 18, 2009

 

--------------------------------------------------------------------------------


 

INVESTMENT TECHNOLOGY GROUP, INC.

 

2007 OMNIBUS EQUITY COMPENSATION PLAN

 

1.                                      Purpose

 

The purpose of the Investment Technology Group, Inc. 2007 Omnibus Equity
Compensation Plan (the “Plan”) is to provide (i) designated employees of
Investment Technology Group, Inc. (the “Company”) and its subsidiaries, and
(ii) non-employee members of the board of directors of the Company with the
opportunity to receive grants of stock options, stock units, stock awards,
dividend equivalents and other stock-based awards.  The Company believes that
the Plan will encourage the participants to contribute materially to the growth
of the Company, thereby benefiting the Company’s stockholders, and will align
the economic interests of the participants with those of the stockholders.  The
Plan was originally effective on May 8, 2007 upon approval by the stockholders
of the Company, and previously amended and restated on May 12, 2009 upon
approval by the stockholders of the Company.  This amendment and restatement
will be effective August 18, 2009.

 

The Investment Technology Group, Inc. Non-Employee Directors Stock Option Plan
(the “Director Plan”), the Investment Technology Group, Inc. Amended and
Restated 1994 Stock Option and Long-term Incentive Plan (the “1994 Plan”), the
Amended and Restated Investment Technology Group, Inc. Stock Unit Award Program
Subplan (the “SUA Subplan”), the Amended and Restated Investment Technology
Group, Inc. Directors’ Retainer Fee Subplan (the “Directors’ Retainer Fee
Subplan”), and the Amended and Restated Investment Technology Group, Inc.
Directors’ Equity Subplan (the “Directors’ Equity Subplan”, and collectively
with the SUA Subplan and the Directors’ Retainer Fee Subplan, the “Subplans”)
were merged with and into this Plan as of May 8, 2007.  No additional grants
will be made thereafter under the Director Plan and the 1994 Plan.  Outstanding
grants under the Director Plan, the 1994 Plan and the Subplans as of May 8, 2007
will continue in effect according to their terms as in effect on May 8, 2007
(subject to such amendments as the Committee (as defined below) determines
appropriate, consistent with the terms of the Director Plan, the 1994 Plan or
the Subplans, as applicable), and the shares with respect to such outstanding
grants will be issued or transferred under this Plan.  After May 8, 2007, the
Subplans shall continue in effect as subplans of the Plan and grants and/or
deferrals may continue to be made under the Subplans with shares associated with
such grants and/or deferrals being issued under this Plan.

 

2.                                      Definitions

 

Whenever used in this Plan, the following terms will have the respective
meanings set forth below:

 

(a)                                  “Board” means the Company’s Board of
Directors.

 

(b)                                 “Change in Control” means and shall be
deemed to have occurred:

 

--------------------------------------------------------------------------------


 

(i)                                     if any person (within the meaning of the
Exchange Act), other than the Company or a Related Party, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of Voting Securities representing 35% percent or more of the
total voting power of all the then-outstanding Voting Securities; or

 

(ii)                                  if the individuals who, as of the date
hereof, constitute the Board, together with those who first become directors
subsequent to such date and whose recommendation, election or nomination for
election to the Board was approved by a vote of at least a majority of the
directors then still in office who either were directors as of the date hereof
or whose recommendation, election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the members of the
Board; or

 

(iii)                               upon consummation of a merger,
consolidation, recapitalization or reorganization of the Company, reverse split
of any class of Voting Securities, or an acquisition of securities or assets by
the Company other than (i) any such transaction in which the holders of
outstanding Voting Securities immediately prior to the transaction receive (or
retain), with respect to such Voting Securities, voting securities of the
surviving or transferee entity representing more than 50 percent of the total
voting power outstanding immediately after such transaction, with the voting
power of each such continuing holder relative to other such continuing holders
not substantially altered in the transaction, or (ii) any such transaction which
would result in a Related Party beneficially owning more than 50 percent of the
voting securities of the surviving or transferee entity outstanding immediately
after such transaction; or

 

(iv)                              upon consummation of the sale or disposition
by the Company of all or substantially all of the Company’s assets, other than
any such transaction which would result in a Related Party owning or acquiring
more than 50 percent of the assets owned by the Company immediately prior to the
transaction; or

 

(v)                                 if the stockholders of the Company approve a
plan of complete liquidation of the Company.

 

(c)                                  “Code” means the Internal Revenue Code of
1986, as amended.

 

(d)                                 “Committee” means (i) with respect to Grants
to Employees, the Compensation Committee of the Board or another committee
appointed by the Board to administer the Plan, (ii) with respect to Grants made
to Non-Employee Directors, the Board, and (iii) with respects to Grants that are
intended to be “qualified performance-based compensation” under
section 162(m) of the Code, a committee that consists of two or more persons
appointed by the Board, all of whom shall be “outside directors” as defined
under section 162(m) of the Code and related Treasury regulations.

 

(e)                                  “Company” means Investment Technology
Group, Inc. and any successor corporation.

 

(f)                                    “Company Stock” means the common stock of
the Company.

 

2

--------------------------------------------------------------------------------


 

(g)                                 “Dividend Equivalent” means an amount
determined by multiplying the number of shares of Company Stock subject to a
Grant by the per-share cash dividend, or the per-share fair market value (as
determined by the Committee) of any dividend in consideration other than cash,
paid by the Company on its Company Stock.

 

(h)                                 “Employee” means a person classified as an
employee of the Employer (including an officer or director who is also an
employee) for payroll purposes, as determined in the sole discretion of the
Employer.  Notwithstanding the foregoing, if a person is engaged in a
non-employee status (including, but not limited to, as an independent
contractor, an individual being paid through an employee leasing company or
other third party agency) and is subsequently reclassified by the Company, the
Internal Revenue Service, or a court as an employee for payroll purposes, such
person, for purposes of this Plan, shall be deemed an Employee from the actual
(and not the effective) date of such reclassification, unless expressly provided
otherwise by the Company.

 

(i)                                     “Employer” means the Company and its
subsidiaries.

 

(j)                                     “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(k)                                  “Exercise Price” means the per share price
at which shares of Company Stock may be purchased under an Option, as designated
by the Committee.

 

(l)                                     “Fair Market Value,” unless otherwise
required by an applicable provision of the Code, as of any date, means the
closing sales price of the Common Stock as reported on the New York Stock
Exchange on the date of grant; provided, however, that at any time that the
Common Stock is not quoted on the New York Stock Exchange on such trading days,
Fair Market Value shall be determined by the Committee in its discretion.

 

(m)                               “Grant” means an Option, Stock Unit, Stock
Award, SAR, Dividend Equivalent or Other Stock-Based Award granted under the
Plan.

 

(n)                                 “Grant Agreement” means the written
instrument that sets forth the terms and conditions of a Grant, including all
amendments thereto.

 

(o)                                 “Incentive Stock Option” means an Option
that is intended to meet the requirements of an incentive stock option under
section 422 of the Code.

 

(p)                                 “Non-Employee Director” means a member of
the Board who is not an employee of the Employer.

 

(q)                                 “Nonqualified Stock Option” means an Option
that is not intended to be taxed as an incentive stock option under section 422
of the Code.

 

(r)                                    “Option” means an option to purchase
shares of Company Stock, as described in Section 7.

 

3

--------------------------------------------------------------------------------


 

(s)                                  “Other Stock-Based Award” means any Grant
based on, measured by or payable in, Company Stock (other than a Grant described
in Sections 7, 8, 9 or 10(a) of the Plan), as described in Section 10(b).

 

(t)                                    “Participant” means an Employee or
Non-Employee Director designated by the Committee to participate in the Plan.

 

(u)                                 “Person” means an individual, a partnership,
a corporation, a limited liability company, an association, a joint stock
company, an estate, a trust, a joint venture, an unincorporated organization or
a governmental entity or any department, agency or political subdivision
thereof.

 

(v)                                 “Plan” means this Investment Technology
Group, Inc. 2007 Omnibus Equity Compensation Plan, as in effect from time to
time.

 

(w)                               “Related Party” means (a) a Subsidiary of the
Company; (b) an employee or group of employees of the Company or any Subsidiary
of the Company; (c) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any majority-owned Subsidiary of the
Company; or (d) a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportion as their ownership of Voting
Securities.

 

(x)                                   “SAR” means a stock appreciation right as
described in Section 10(a).

 

(y)                                 “Stock Award” means an award of Company
Stock as described in Section 9.

 

(z)                                   “Stock Unit” means an award of a phantom
unit representing a share of Company Stock, as described in Section 8.

 

(aa)                            “Subsidiary” or “Subsidiaries” means, with
respect to any Person, any corporation, partnership, limited liability company,
association or other business entity of which (a) if a corporation, fifty (50)
percent or more of the total voting power of shares of stock entitled (without
regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or combination thereof; or (b) if a partnership, limited
liability company, association or other business entity, fifty (50) percent or
more of the partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes of this
definition, a Person or Persons will be deemed to have a fifty (50) percent or
more ownership interest in a partnership, limited liability company, association
or other business entity if such Person or Persons are allocated fifty (50)
percent or more of partnership, limited liability company, association or other
business entity gains or losses or control the managing director or member or
general partner of such partnership, limited liability company, association or
other business entity.

 

(bb)                          “Voting Securities or Security” means any
securities of the Company which carry the right to vote generally in the
election of directors.

 

4

--------------------------------------------------------------------------------


 

3.                                      Administration

 

(a)                                  Committee.  The Plan shall be administered
and interpreted by the Compensation Committee of the Board or another committee
appointed by the Board to administer the Plan with respect to grants to
Employees.  The Plan shall be administered and interpreted by the Board with
respect to grants to Non-Employee Directors.  The Board or committee, as
applicable, that has authority with respect to a specific Grant shall be
referred to as the “Committee” with respect to that Grant.  Ministerial
functions may be performed by an administrative committee comprised of Company
employees appointed by the Committee.

 

(b)                                 Committee Authority.  The Committee shall
have the sole authority to (i) determine the Participants to whom Grants shall
be made under the Plan, (ii) determine the type, size and terms and conditions
of the Grants to be made to each such Participant, (iii) determine the time when
the grants will be made and the duration of any applicable exercise or
restriction period, including the criteria for exercisability and the
acceleration of exercisability, (iv) amend the terms and conditions of any
previously issued Grant, subject to the provisions of Section 18 below, and
(v) deal with any other matters arising under the Plan.

 

(c)                                  Committee Determinations.  The Committee
shall have full power and express discretionary authority to administer and
interpret the Plan, to make factual determinations and to adopt or amend such
rules, regulations, agreements and instruments for implementing the Plan and for
the conduct of its business as it deems necessary or advisable, in its sole
discretion.  The Committee’s interpretations of the Plan and all determinations
made by the Committee pursuant to the powers vested in it hereunder shall be
conclusive and binding on all persons having any interest in the Plan or in any
awards granted hereunder.  All powers of the Committee shall be executed in its
sole discretion, in the best interest of the Company, not as a fiduciary, and in
keeping with the objectives of the Plan and need not be uniform as to similarly
situated Participants.

 

4.                                      Grants

 

(a)                                  Grants under the Plan may consist of
Options as described in Section 7, Stock Units as described in Section 8, Stock
Awards as described in Section 9, and SARs or Other Stock-Based Awards as
described in Section 10.  All Grants shall be subject to such terms and
conditions as the Committee deems appropriate and as are specified in writing by
the Committee to the Participant in the Grant Agreement.

 

(b)                                 All Grants shall be made conditional upon
the Participant’s acknowledgement, in writing or by acceptance of the Grant,
that all decisions and determinations of the Committee shall be final and
binding on the Participant, his or her beneficiaries and any other person having
or claiming an interest under such Grant.  Grants under a particular Section of
the Plan need not be uniform as among the Participants.

 

5

--------------------------------------------------------------------------------


 

5.                                      Shares Subject to the Plan

 

(a)                                  Shares Authorized.  The total aggregate
number of shares of Company Stock that may be issued under the Plan is the sum
of the following (i) 1,300,000 new shares of Company Stock plus (ii) that number
of shares of Company Stock subject to outstanding grants under the Plan as of
May 12, 2009 plus (iii) that number of shares remaining available for issuance
under the Plan but not subject to previously exercised, vested or paid grants as
of May 12, 2009; provided that of the total number of shares of Company Stock
described in (i), 50,000 shares shall be used solely to grant Options.

 

(b)                                 Source of Shares; Share Counting.  Shares
issued under the Plan may be authorized but unissued shares of Company Stock or
reacquired shares of Company Stock, including shares purchased by the Company on
the open market for purposes of the Plan.  If and to the extent Options or SARs
granted under the Plan (including options granted under the Director Plan, the
1994 Plan and the Subplans) terminate, expire, or are canceled, forfeited,
exchanged or surrendered without having been exercised, and if and to the extent
that any Stock Awards, Stock Units, or Other Stock-Based Awards (including any
stock awards, stock units or other-stock based awards granted under the Director
Plan, the 1994 Plan and the Subplans) are forfeited or terminated, or otherwise
are not paid in full, the shares reserved for such Grants shall again be
available for purposes of the Plan.  Shares of Company Stock surrendered in
payment of the Exercise Price of an Option shall again be available for purposes
of the Plan.  To the extent any Grants are paid in cash, and not in shares of
Company Stock, any shares previously subject to such Grants shall again be
available for issuance or transfer under the Plan.

 

(c)                                  Individual Limits.  All Grants under the
Plan shall be expressed in shares of Company Stock.  The maximum aggregate
number of shares of Company Stock with respect to which all Grants may be made
under the Plan to any individual during any calendar year shall be 1,000,000
shares, subject to adjustment as described in subsection (d) below.  A
Participant may not accrue Dividend Equivalents during any calendar year in
excess of $1,000,000.  The individual limits of this subsection (c) shall apply
without regard to whether the Grants are to be paid in Company Stock or cash. 
All cash payments (other than with respect to Dividend Equivalents) shall equal
the Fair Market Value of the shares of Company Stock to which the cash payments
relate.

 

(d)                                 Adjustments.  If there is any change in the
number or kind of shares of Company Stock outstanding by reason of a stock
dividend, spinoff, stock split or reverse stock split, or by reason of a
combination, reorganization, recapitalization or reclassification affecting the
outstanding Company Stock as a class without the Company’s receipt of
consideration, the maximum number of shares of Company Stock available for
Grants, the maximum number of shares of Company Stock that any individual
participating in the Plan may be granted in any year, the number of shares
covered by outstanding Grants, the kind of shares issued under the Plan and
outstanding Grants, and the price per share of outstanding Grants shall be
equitably adjusted by the Committee, as the Committee deems appropriate, to
reflect any increase or decrease in the number of, or change in the kind or
value of, issued shares of Company Stock to preclude, to the extent practicable,
the enlargement or dilution of rights and benefits under Grants; provided,
however, that any fractional shares resulting from such adjustment shall be

 

6

--------------------------------------------------------------------------------


 

eliminated.  In addition, the Committee shall have discretion to make the
foregoing equitable adjustments in any circumstances in which an adjustment is
not mandated by this subsection (d) or applicable law, including in the event of
a Change in Control.  Any adjustments to outstanding Grants shall be consistent
with section 409A or 422 of the Code, to the extent applicable.  Any adjustments
determined by the Committee shall be final, binding and conclusive.

 

6.                                      Eligibility for Participation

 

(a)                                  Eligible Persons.  All Employees, including
Employees who are officers or members of the Board, and all Non-Employee
Directors shall be eligible to participate in the Plan.

 

(b)                                 Selection of Participants.  The Committee
shall select the Employees and Non-Employee Directors to receive Grants and
shall determine the number of shares of Company Stock subject to each Grant.

 

7.                                      Options

 

(a)                                  General Requirements. The Committee may
grant Options to an Employee or Non-Employee Director upon such terms and
conditions as the Committee deems appropriate under this Section 7.  The
Committee shall determine the number of shares of Company Stock that will be
subject to each Grant of Options to Employees and Non-Employee Directors.

 

(b)                                 Type of Option, Price and Term.

 

(i)                                     The Committee may grant Incentive Stock
Options or Nonqualified Stock Options or any combination of the two, all in
accordance with the terms and conditions set forth herein.  Incentive Stock
Options may be granted only to Employees of the Company or its parents or
subsidiaries, as defined in section 424 of the Code.  Nonqualified Stock Options
may be granted to Employees or Non-Employee Directors.

 

(ii)                                  The Exercise Price of Company Stock
subject to an Option shall be determined by the Committee and may be equal to or
greater than the Fair Market Value of a share of Company Stock on the date the
Option is granted.  However, an Incentive Stock Option may not be granted to an
Employee who, at the time of grant, owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company or any parent
or subsidiary, as defined in section 424 of the Code, unless the Exercise Price
per share is not less than 110% of the Fair Market Value of the Company Stock on
the date of grant.

 

(iii)                               The Committee shall determine the term of
each Option, which shall not exceed ten years from the date of grant.  However,
an Incentive Stock Option that is granted to an Employee who, at the time of
grant, owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any parent or subsidiary, as defined in
section 424 of the Code, may not have a term that exceeds five years from the
date of grant.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Exercisability of Options.

 

(i)                                     Options shall become exercisable in
accordance with such terms and conditions as may be determined by the Committee
and specified in the Grant Agreement.  The Committee may accelerate the
exercisability of any or all outstanding Options at any time for any reason.

 

(ii)                                  The Committee may provide in a Grant
Agreement that the Participant may elect to exercise part or all of an Option
before it otherwise has become exercisable.  Any shares so purchased shall be
restricted shares and shall be subject to a repurchase right in favor of the
Company during a specified restriction period, with the repurchase price equal
to the lesser of (A) the Exercise Price or (B) the Fair Market Value of such
shares at the time of repurchase, or such other restrictions as the Committee
deems appropriate.

 

(iii)                               Options granted to persons who are
non-exempt employees under the Fair Labor Standards Act of 1938, as amended, may
not be exercisable for at least six months after the date of grant (except that
such Options may become exercisable, as determined by the Committee, upon the
Participant’s death, Disability or retirement, or upon a Change in Control or
other circumstances permitted by applicable regulations).

 

(d)                                 Termination of Employment or Service. 
Except as provided in the Grant Agreement, an Option may only be exercised while
the Participant is employed by the Employer, or providing service as a
Non-Employee Director.  The Committee shall determine in the Grant Agreement
under what circumstances and during what time periods a Participant may exercise
an Option after termination of employment or service.

 

(e)                                  Exercise of Options.  A Participant may
exercise an Option that has become exercisable, in whole or in part, by
delivering a notice of exercise to the Company.  The Participant shall pay the
Exercise Price for the Option (i) in cash, (ii) if permitted by the Committee,
by delivering shares of Company Stock owned by the Participant and having a Fair
Market Value on the date of exercise equal to the Exercise Price or by
attestation to ownership of shares of Company Stock having an aggregate Fair
Market Value on the date of exercise equal to the Exercise Price, (iii) by
payment through a broker in accordance with procedures permitted by Regulation T
of the Federal Reserve Board, or (iv) by such other method as the Committee may
approve.  Shares of Company Stock used to exercise an Option shall have been
held by the Participant for the requisite period of time to avoid adverse
accounting consequences to the Company with respect to the Option.  Payment for
the shares pursuant to the Option, and any required withholding taxes, must be
received by the time specified by the Committee depending on the type of payment
being made, but in all cases prior to the issuance of the Company Stock.

 

(f)                                    Limits on Incentive Stock Options.  Each
Incentive Stock Option shall provide that, if the aggregate Fair Market Value of
the stock on the date of the grant with respect to which Incentive Stock Options
are exercisable for the first time by a Participant during any calendar year,
under the Plan or any other stock option plan of the Company or a parent or
subsidiary, as defined in section 424 of the Code, exceeds $100,000, then the
Option, as to the excess, shall be treated as a Nonqualified Stock Option.  An
Incentive Stock Option shall not be

 

8

--------------------------------------------------------------------------------


 

granted to any person who is not an Employee of the Company or a parent or
subsidiary, as defined in section 424 of the Code.

 

8.                                      Stock Units

 

(a)                                  General Requirements.  The Committee may
grant Stock Units to an Employee or Non-Employee Director, upon such terms and
conditions as the Committee deems appropriate under this Section 8.  Each Stock
Unit shall represent the right of the Participant to receive a share of Company
Stock or an amount based on the value of a share of Company Stock.  All Stock
Units shall be credited to bookkeeping accounts on the Company’s records for
purposes of the Plan.

 

(b)                                 Terms of Stock Units.  The Committee may
grant Stock Units that are payable on terms and conditions determined by the
Committee, which may include payment based on achievement of performance goals. 
Stock Units may be paid at the end of a specified vesting or performance period,
or payment may be deferred to a date authorized by the Committee.  The Committee
shall determine the number of Stock Units to be granted and the requirements
applicable to such Stock Units.

 

(c)                                  Payment With Respect to Stock Units. 
Payment with respect to Stock Units shall be made in cash, in Company Stock, or
in a combination of the two, as determined by the Committee.  The Grant
Agreement shall specify the maximum number of shares that can be issued under
the Stock Units.

 

(d)                                 Requirement of Employment or Service.  The
Committee shall determine in the Grant Agreement under what circumstances a
Participant may retain Stock Units after termination of the Participant’s
employment or service, and the circumstances under which Stock Units may be
forfeited.

 

9.                                      Stock Awards

 

(a)                                  General Requirements. The Committee may
issue shares of Company Stock to an Employee or Non-Employee Director under a
Stock Award, upon such terms and conditions as the Committee deems appropriate
under this Section 9.  Shares of Company Stock issued pursuant to Stock Awards
may be issued for cash consideration or for no cash consideration, and subject
to restrictions or no restrictions, as determined by the Committee.  The
Committee may establish conditions under which restrictions on Stock Awards
shall lapse over a period of time or according to such other criteria as the
Committee deems appropriate, including restrictions based upon the achievement
of specific performance goals.  The Committee shall determine the number of
shares of Company Stock to be issued pursuant to a Stock Award.

 

(b)                                 Requirement of Employment or Service.  The
Committee shall determine in the Grant Agreement under what circumstances a
Participant may retain Stock Awards after termination of the Participant’s
employment or service, and the circumstances under which Stock Awards may be
forfeited.

 

9

--------------------------------------------------------------------------------


 

(c)           Restrictions on Transfer.  While Stock Awards are subject to
restrictions, a Participant may not sell, assign, transfer, pledge or otherwise
dispose of the shares of a Stock Award except upon death as described in
Section 15(a).  Each certificate for a share of a Stock Award shall contain a
legend giving appropriate notice of the restrictions in the Grant.  The
Participant shall be entitled to have the legend removed when all restrictions
on such shares have lapsed.  The Company may retain possession of any
certificates for Stock Awards until all restrictions on such shares have lapsed.

 

(d)           Right to Vote and to Receive Dividends.  The Committee shall
determine to what extent, and under what conditions, the Participant shall have
the right to vote shares of Stock Awards and to receive any dividends or other
distributions paid on such shares during the restriction period.

 

10.                               Stock Appreciation Rights and Other
Stock-Based Awards

 

(a)           SARs.  The Committee may grant SARs to an Employee or Non-Employee
Director separately or in tandem with an Option.  The following provisions are
applicable to SARs:

 

(i)            Base Amount.  The Committee shall establish the base amount of
the SAR at the time the SAR is granted.  The base amount of each SAR shall be
equal to the per share Exercise Price of the related Option or, if there is no
related Option, an amount that is at least equal to the Fair Market Value of a
share of Company Stock as of the date of Grant of the SAR.

 

(ii)           Tandem SARs.  The Committee may grant tandem SARs either at the
time the Option is granted or at any time thereafter while the Option remains
outstanding; provided, however, that, in the case of an Incentive Stock Option,
SARs may be granted only at the date of the grant of the Incentive Stock Option.
 In the case of tandem SARs, the number of SARs granted to a Participant that
shall be exercisable during a specified period shall not exceed the number of
shares of Company Stock that the Participant may purchase upon the exercise of
the related Option during such period.  Upon the exercise of an Option, the SARs
relating to the Company Stock covered by such Option shall terminate.  Upon the
exercise of SARs, the related Option shall terminate to the extent of an equal
number of shares of Company Stock.

 

(iii)          Exercisability.  An SAR shall be exercisable during the period
specified by the Committee in the Grant Agreement and shall be subject to such
vesting and other restrictions as may be specified in the Grant Agreement.  The
Committee may grant SARs the exercise of which is subject to achievement of
performance goals or other conditions.  The Committee may accelerate the
exercisability of any or all outstanding SARs at any time for any reason.  The
Committee shall determine in the Grant Agreement under what circumstances and
during what periods a Participant may exercise an SAR after termination of
employment or service.  A tandem SAR shall be exercisable only while the Option
to which it is related is exercisable.

 

(iv)          Grants to Non-Exempt Employees.  SARs granted to persons who are
non-exempt employees under the Fair Labor Standards Act of 1938, as amended, may
not be

 

10

--------------------------------------------------------------------------------


 

exercisable for at least six months after the date of grant (except that such
SARs may become exercisable, as determined by the Committee, upon the
Participant’s death, Disability or retirement, or upon a Change in Control or
other circumstances permitted by applicable regulations).

 

(v)           Value of SARs.  When a Participant exercises SARs, the Participant
shall receive in settlement of such SARs an amount equal to the value of the
stock appreciation for the number of SARs exercised.  The stock appreciation for
an SAR is the amount by which the Fair Market Value of the underlying Company
Stock on the date of exercise of the SAR exceeds the base amount of the SAR as
described in subsection (i).

 

(vi)          Form of Payment.  The Committee shall determine whether the stock
appreciation for an SAR shall be paid in the form of shares of Company Stock,
cash or a combination of the two.  For purposes of calculating the number of
shares of Company Stock to be received, shares of Company Stock shall be valued
at their Fair Market Value on the date of exercise of the SAR.  If shares of
Company Stock are to be received upon exercise of an SAR, cash shall be
delivered in lieu of any fractional share.

 

(b)           Other Stock-Based Awards.  The Committee may grant other awards
not specified in Sections 7, 8 or 9 or subsection (a) above that are based on or
measured by Company Stock to Employees and Non-Employee Directors, on such terms
and conditions as the Committee deems appropriate.  Other Stock-Based Awards may
be granted subject to achievement of performance goals or other conditions and
may be payable in Company Stock or cash, or in a combination of the two, as
determined by the Committee in the Grant Agreement.

 

11.          Dividend Equivalents.

 

(a)           General Requirements.  When the Committee makes a Grant under the
Plan, the Committee may grant Dividend Equivalents in connection with the Grant,
under such terms and conditions as the Committee deems appropriate under this
Section 11.  Dividend Equivalents may be paid to Participants currently or may
be deferred, as determined by the Committee.  All Dividend Equivalents that are
not paid currently shall be credited to bookkeeping accounts on the Company’s
records for purposes of the Plan.  Dividend Equivalents may be accrued as a cash
obligation, or may be converted to Stock Units for the Participant, and deferred
Dividend Equivalents may accrue interest, all as determined by the Committee. 
The Committee may provide that Dividend Equivalents shall be payable based on
the achievement of specific performance goals.

 

(b)           Payment with Respect to Dividend Equivalents.  Dividend
Equivalents may be payable in cash or shares of Company Stock or in a
combination of the two, as determined by the Committee.

 

12.                               Qualified Performance-Based Compensation

 

(a)           Designation as Qualified Performance-Based Compensation.  The
Committee may determine that Stock Units, Stock Awards, Dividend Equivalents or
Other Stock-Based

 

11

--------------------------------------------------------------------------------


 

Awards granted to an Employee shall be considered “qualified performance-based
compensation” under section 162(m) of the Code, in which case the provisions of
this Section 12 shall apply.  The Committee may also grant Options or SARs under
which the exercisability of the Options is subject to achievement of performance
goals as described in this Section 12 or otherwise.

 

(b)           Performance Goals.  When Grants are made under this Section 12,
the Committee shall establish in writing (i) the objective performance goals
that must be met, (ii) the period during which performance will be measured,
(iii) the maximum amounts that may be paid if the performance goals are met, and
(iv) any other conditions that the Committee deems appropriate and consistent
with the requirements of section 162(m) of the Code for “qualified
performance-based compensation.”  The performance goals shall satisfy the
requirements for “qualified performance-based compensation,” including the
requirement that the achievement of the goals be substantially uncertain at the
time they are established and that the performance goals be established in such
a way that a third party with knowledge of the relevant facts could determine
whether and to what extent the performance goals have been met.  The Committee
shall not have discretion to increase the amount of compensation that is
payable, but may reduce the amount of compensation that is payable, pursuant to
Grants identified by the Committee as “qualified performance-based
compensation.”

 

(c)           Criteria Used for Objective Performance Goals.  The Committee
shall use objectively determinable performance goals based on one or more of the
following criteria:  stock price, earnings per share, price-earnings multiples,
net earnings, operating earnings, revenue, number of days sales outstanding in
accounts receivable, productivity, margin, EBITDA (earnings before interest,
taxes, depreciation and amortization), net capital employed, return on assets,
shareholder return, return on equity, return on capital employed, growth in
assets, unit volume, sales, cash flow, market share, relative performance to a
comparison group designated by the Committee, or strategic business criteria
consisting of one or more objectives based on meeting specified revenue goals,
market penetration goals, customer growth, geographic business expansion goals,
cost targets or goals relating to acquisitions or divestitures.  The performance
goals may relate to one or more business units or the performance of the Company
as a whole, or any combination of the foregoing.  Performance goals need not be
uniform as among Participants.

 

(d)           Timing of Establishment of Goals. The Committee shall establish
the performance goals in writing either before the beginning of the performance
period or during a period ending no later than the earlier of (i) 90 days after
the beginning of the performance period or (ii) the date on which 25% of the
performance period has been completed, or such other date as may be required or
permitted under applicable regulations under section 162(m) of the Code.

 

(e)           Certification of Results.  The Committee shall certify the
performance results for the performance period specified in the Grant Agreement
after the performance period ends.  The Committee shall determine the amount, if
any, to be paid pursuant to each Grant based on the achievement of the
performance goals and the satisfaction of all other terms of the Grant
Agreement.

 

12

--------------------------------------------------------------------------------


 

(f)            Death, Disability or Other Circumstances.  The Committee may
provide in the Grant Agreement that Grants under this Section 12 shall be
payable, in whole or in part, in the event of the Participant’s death or
disability, a Change in Control or under other circumstances consistent with the
Treasury regulations and rulings under section 162(m) of the Code.

 

13.                               Deferrals

 

The Committee may permit or require a Participant to defer receipt of the
payment of cash (including dividend equivalents) or the delivery of shares that
would otherwise be due to the Participant in connection with any Grant.  The
Committee shall establish rules and procedures for any such deferrals,
consistent with applicable requirements of section 409A of the Code.

 

14.                               Withholding of Taxes

 

(a)           Required Withholding.  All Grants under the Plan shall be subject
to applicable federal (including FICA), state and local tax withholding
requirements.  The Company may require that the Participant or other person
receiving or exercising Grants pay to the Company the amount of any federal,
state or local taxes that the Company is required to withhold with respect to
such Grants, or the Company may deduct from other wages paid by the Company the
amount of any withholding taxes due with respect to such Grants.

 

(b)           Election to Withhold Shares.  If the Committee so permits, a
Participant may elect to satisfy the Company’s tax withholding obligation with
respect to Grants paid in Company Stock by having shares withheld, at the time
such Grants become taxable, up to an amount that does not exceed the minimum
applicable withholding tax rate for federal (including FICA), state and local
tax liabilities.  The election must be in a form and manner prescribed by the
Committee.

 

15.                               Transferability of Grants

 

(a)           Restrictions on Transfer.  Except as described in subsection
(b) below, only the Participant may exercise rights under a Grant during the
Participant’s lifetime, and a Participant may not transfer those rights except
by will or by the laws of descent and distribution.  When a Participant dies,
the personal representative or other person entitled to succeed to the rights of
the Participant may exercise such rights.  Any such successor must furnish proof
satisfactory to the Company of his or her right to receive the Grant under the
Participant’s will or under the applicable laws of descent and distribution.

 

(b)           Transfer of Nonqualified Stock Options to or for Family Members. 
Notwithstanding subsection (a) above, the Committee may provide, in a Grant
Agreement, that a Participant may transfer Nonqualified Stock Options to family
members, or one or more trusts or other entities for the benefit of or owned by
family members, consistent with the applicable securities laws, according to
such terms as the Committee may determine; provided that the Participant
receives no consideration for the transfer of an Option and the transferred
Option shall continue to be subject to the same terms and conditions as were
applicable to the Option immediately before the transfer.

 

13

--------------------------------------------------------------------------------


 

16.                               Consequences of a Change in Control

 

(a)           In the event of a Change in Control, the Committee may take any
one or more of the following actions with respect to some or all outstanding
Grants, without the consent of any Participant: (i) the Committee may determine
that outstanding Options and SARs shall be fully exercisable, and restrictions
on outstanding Stock Awards and Stock Units shall lapse, as of the date of the
Change in Control or at such other time as the Committee determines, (ii) the
Committee may require that Participants surrender their outstanding Options and
SARs in exchange for one or more payments by the Company, in cash or Company
Stock as determined by the Committee, in an amount equal to the amount by which
the then Fair Market Value of the shares of Company Stock subject to the
Participant’s unexercised Options and SARs exceeds the Exercise Price, or Base
Amount, as applicable, if any, and on such terms as the Committee determines,
(iii) after giving Participants an opportunity to exercise their outstanding
Options and SARs, the Committee may terminate any or all unexercised Options and
SARs at such time as the Committee deems appropriate, (iv) with respect to
Participants holding Stock Units, Other Stock-Based Awards or Dividend
Equivalents, the Committee may determine that such Participants shall receive
one or more payments in settlement of such Stock Units, Other Stock-Based Awards
or Dividend Equivalents, in such amount and form and on such terms as may be
determined by the Committee, (v) if the Company is the surviving corporation,
the Committee may determine that Grants will remain outstanding after the Change
in Control, or (vi) if the Company is not the surviving corporation, the
Committee may determine that Grants that remain outstanding after the Change in
Control shall be converted to similar grants of the surviving corporation (or a
parent or subsidiary of the surviving corporation).  Such acceleration,
surrender, termination, settlement or conversion shall take place as of the date
of the Change in Control or such other date as the Committee may specify.

 

(b)           Other Transactions.  The Committee may provide in a Grant
Agreement that a sale or other transaction involving a subsidiary or other
business unit of the Company shall be considered a Change in Control for
purposes of a Grant, or the Committee may establish other provisions that shall
be applicable in the event of a specified transaction.

 

17.                               Requirements for Issuance of Shares

 

No Company Stock shall be issued in connection with any Grant hereunder unless
and until all legal requirements applicable to the issuance of such Company
Stock have been complied with to the satisfaction of the Committee.  The
Committee shall have the right to condition any Grant made to any Participant
hereunder on such Participant’s undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable, and certificates
representing such shares may be legended to reflect any such restrictions. 
Certificates representing shares of Company Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon.  Except as determined under Section 9(a), no
Participant shall have any right as a shareholder with respect to Company Stock
covered by a Grant until shares have been issued to the Participant.

 

14

--------------------------------------------------------------------------------


 

18.                               Amendment and Termination of the Plan

 

(a)           Amendment.  The Board may amend or terminate the Plan at any time;
provided, however, that the Board shall not amend the Plan without approval of
the stockholders of the Company if such approval is required in order to comply
with the Code or applicable laws, or to comply with applicable stock exchange
requirements.  No amendment or termination of this Plan shall, without the
consent of the Participant, materially impair any rights or obligations under
any Grant previously made to the Participant under the Plan, unless such right
has been reserved in the Plan or the Grant Agreement, or except as provided in
Section 19(b) below.  Notwithstanding anything in the Plan to the contrary, the
Board may amend the Plan in such manner as it deems appropriate in the event of
a change in applicable law or regulations.

 

(b)           No Repricing Without Stockholder Approval.  Except as otherwise
provided in Section 5(d), the terms of outstanding Grants may not be amended to
reduce the exercise price of outstanding Options or the base amount of
outstanding SARs or to cancel outstanding Options or SARs in exchange for cash,
other awards, Options with an exercise price that is less than the exercise
price of the original Options or SARs with a base amount that is less than the
base amount for the original SARs, without stockholder approval.

 

(c)           Stockholder Approval for “Qualified Performance-Based
Compensation.”  If Grants are made under Section 12 above, the Plan must be
reapproved by the Company’s stockholders no later than the first stockholders
meeting that occurs in the fifth year following the year in which the
stockholders previously approved the provisions of Section 12, if additional
Grants are to be made under Section 12 and if required by section 162(m) of the
Code or the regulations thereunder.

 

(d)           Termination of Plan.  The Plan shall terminate on May 7, 2017,
unless the Plan is terminated earlier by the Board or is extended by the Board
with the approval of the stockholders.  The termination of the Plan shall not
impair the power and authority of the Committee with respect to an outstanding
Grant.

 

19.                               Miscellaneous

 

(a)           Grants in Connection with Corporate Transactions and Otherwise. 
Nothing contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to employees thereof
who become Employees, or for other proper corporate purposes, or (ii) limit the
right of the Company to grant stock options or make other stock-based awards
outside of this Plan.  Without limiting the foregoing, the Committee may make a
Grant to an employee of another corporation who becomes an Employee by reason of
a corporate merger, consolidation, acquisition of stock or property,
reorganization or liquidation involving the Company in substitution for a grant
made by such corporation.  The terms and conditions of the Grants may vary from
the terms and conditions required by the Plan and from those of the substituted
stock incentives, as determined by the Committee

 

15

--------------------------------------------------------------------------------


 

(b)           Compliance with Law.  The Plan, the exercise of Options and the
obligations of the Company to issue or transfer shares of Company Stock under
Grants shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required.  With respect to persons
subject to section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act.  In addition,
it is the intent of the Company that Incentive Stock Options comply with the
applicable provisions of section 422 of the Code, that Grants of “qualified
performance-based compensation” comply with the applicable provisions of section
162(m) of the Code and that, to the extent applicable, Grants are either exempt
from, or comply with, the requirements of section 409A of the Code.  To the
extent that any legal requirement of section 16 of the Exchange Act or section
422, 162(m) or 409A of the Code as set forth in the Plan ceases to be required
under section 16 of the Exchange Act or section 422, 162(m) or 409A of the Code,
that Plan provision shall cease to apply.  The Committee may revoke any Grant if
it is contrary to law or modify a Grant to bring it into compliance with any
valid and mandatory government regulation.  The Committee may also adopt
rules regarding the withholding of taxes on payments to Participants.

 

(c)           Enforceability.  The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.

 

(d)           Funding of the Plan; Limitation on Rights.  This Plan shall be
unfunded.  The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to assure the payment
of any Grants under this Plan.  Nothing contained in the Plan and no action
taken pursuant hereto shall create or be construed to create a fiduciary
relationship between the Company and any Participant or any other person.  No
Participant or any other person shall under any circumstances acquire any
property interest in any specific assets of the Company.  To the extent that any
person acquires a right to receive payment from the Company hereunder, such
right shall be no greater than the right of any unsecured general creditor of
the Company.

 

(e)           Rights of Participants.  Nothing in this Plan shall entitle any
Employee, Non-Employee Director or other person to any claim or right to receive
a Grant under this Plan.  Neither this Plan nor any action taken hereunder shall
be construed as giving any individual any rights to be retained by or in the
employment or service of the Employer.

 

(f)            No Fractional Shares.  No fractional shares of Company Stock
shall be issued or delivered pursuant to the Plan or any Grant.  The Committee
shall determine whether cash, other awards or other property shall be issued or
paid in lieu of such fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

 

(g)           Employees Subject to Taxation Outside the United States.  With
respect to Participants who are subject to taxation in countries other than the
United States, the Committee may make Grants on such terms and conditions as the
Committee deems appropriate to comply with the laws of the applicable countries,
and the Committee may create such procedures, addenda and subplans and make such
modifications as may be necessary or advisable to comply with such laws.

 

16

--------------------------------------------------------------------------------


 

(h)           Governing Law.  The validity, construction, interpretation and
effect of the Plan and Grant Agreements issued under the Plan shall be governed
and construed by and determined in accordance with the laws of the State of New
York, without giving effect to the conflict of laws provisions thereof.

 

17

--------------------------------------------------------------------------------